DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of utterance analysis without significantly more. The claims 1, 8 and 15 recite steps that could be performed in the human mind/manually where the steps as reduced to their broadest reasonable interpretations include receiving examples to be processed, separating the examples into subsets, incorporating a subset into a model and scheduling processing for the other subset and utilizing the results from the scheduled processing, corresponding to observation, evaluation, judgment and providing opinion steps, and as a result, the claims involve the mental processes category of abstract idea. This judicial exception is not integrated into a practical application because the claims are directed to an abstract idea with additional generic computer elements, where the generically recited computer elements (processor, intent builder, model, system, program product) do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claims further do not include additional elements that are 
           The dependent claims 2-7, 9-14 and 16-21 also recite mental processes and do not add significantly more than the abstract idea and are as such similarly rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7, 8, 12, 14, 15, 19, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hakkani-Tur et al US 8,010,357 B2 (“Hakkani-Tur”) in view of Niraula et al “Judging the Quality of Automatically Generated Gap-fill Question using Active Learning” (“Niraula”)
         Per Claim 1, Hakkani-Tur discloses a method for expansion of intent classification data, by a processor, comprising:
               receiving a set of unlabeled examples for intent processing by an intent builder iteratively defining an intent (the classifier may select utterances, from the unlabeled data, S.sub.t, as candidates for labeling…, col. 5, ln 45-50); 
              separating the set of examples into a first subset processed according to a first model and a second subset processed according to a second model (fig. 4; fig. 5; fig. 7; Active Learning: Selection of Data to Label… Next, the classifier may select utterances, from the unlabeled data, St, as candidates for labeling…The utterances having the lowest confidence scores (for example, a score lower than th) may then be manually labeled… Semi-Supervised Learning: Exploiting the Unlabeled Data… In order to reduce the noise added because of classifier errors, those utterances which are classified with call-types having confidence scores greater than or equal to some threshold, th, may be selected…, col. 5, ln 37 – col. 6, ln 67; Combining Active and Semi-Supervised Learning…Instead of leaving out the utterances classified with high confidence scores, this process may exploit them…, col. 8, ln 7-55, unlabeled data with high confidence scores greater than threshold th and unlabeled data with low confidence scores less than threshold th as separate subsets, original and new set of unlabeled data as separate subsets);

            Hakkani-Tur does not explicitly disclose utilizing batch utterance scheduling, scheduling a first batch processing of the second subset processed according to the second model based on a scheduling criteria; responsive to determining the scheduling criteria is satisfied, initiating the first batch processing of the second subset, or responsive to detecting a completion of the first batch processing, utilizing results from the completion to influence additional examples retrieved from the first subset and the second subset during a subsequent building iteration by the intent builder 
           However, this feature is taught by Niraula:
           utilizing batch utterance scheduling, scheduling a first batch processing of the second subset processed according to the second model based on a scheduling criteria (sec. 3.1; sec. 4.1; Note that we generate a new model as soon as a new batch of labeled instances is ready…To this end, we chose Naive based active learning with entropy based sampling…A reasonable choice could be a batch size of 4…, sec. 5, pg. 203-204);
            responsive to determining the scheduling criteria is satisfied, initiating the first batch processing of the second subset (A new model is built using the labeled examples in L. Next, a batch of instances are extracted from the unlabeled set U using a query function f(.)…, sec. 3.1); and 
L and the question quality classifier was retrained with this extended data set. We used the test data subset to evaluate the question quality classifier at each iteration and report accuracy and F-measure. The process was iterated until the unlabeled data set U was empty…, pg. 202, sec. 5)
            It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Niraula with the method of Hakkani-Tur in arriving at “utilizing batch utterance scheduling, scheduling a first batch processing of the second subset processed according to the second model based on a scheduling criteria, responsive to determining the scheduling criteria is satisfied, initiating the first batch processing of the second subset, or responsive to detecting a completion of the first batch processing, utilizing results from the completion to influence additional examples retrieved from the first subset and the second subset during a subsequent building iteration by the intent builder”, because such combination would have resulted in creating cost-efficient methods for training classifiers (Niraula, sec. 6).
         Per Claim 5, Hakkani-Tur in view of Niraula discloses the method of claim 1, 

          Per Claim 6, Hakkani-Tur in view of Niraula discloses the method of claim 1, 
               Hakkani-Tur discloses wherein the first model is processed utilizing a synchronous real-time method and the second model is processed utilizing an asynchronous computationally-intensive method (fig. 4; fig. 5; Active Learning: Selection of Data to Label… If so, then acts 402-408 may be repeated.  Otherwise, the 
process may be completed. This approach may be independent of the classifier used.  The threshold, th, may be mainly determined by the capacity of the manual labeling effort … Semi-Supervised Learning: Exploiting the Unlabeled Data…then the unlabeled data may be classified by the trained classifier (act 504).  Then the unlabeled utterances may be added directly to the training data, by using 
the machine-labeled call-types…The classifier may then be trained using the augmented data, col. 5, ln 37 – col. 6, ln 67; col. 8, ln 7-55). 
          Per Claim 8, Hakkani-Tur discloses a system for expansion of intent classification data, comprising:
               a processor executing instructions stored in a memory device (fig. 2; col. 3, ln 62-67); 
              wherein the processor: receives a set of unlabeled examples for intent processing by an intent builder iteratively defining an intent (the classifier may select 
               separates the set of examples into a first subset processed according to a first model and a second subset processed according to a second model (fig. 4; fig. 5; fig. 7; Active Learning: Selection of Data to Label… Next, the classifier may select utterances, from the unlabeled data, St, as candidates for labeling…The utterances having the lowest confidence scores (for example, a score lower than th) may then be manually labeled… Semi-Supervised Learning: Exploiting the Unlabeled Data… In order to reduce the noise added because of classifier errors, those utterances which are classified with call-types having confidence scores greater than or equal to some threshold, th, may be selected…, col. 5, ln 37 – col. 6, ln 67; Combining Active and Semi-Supervised Learning…Instead of leaving out the utterances classified with high confidence scores, this process may exploit them…, col. 8, ln 7-55, unlabeled data with high confidence scores greater than threshold th and unlabeled data with low confidence scores less than threshold th as separate subsets, original and new set of unlabeled data as separate subsets);
              incorporates the first subset processed according to the first model into the intent builder during a building iteration (fig. 4; fig. 5; fig. 7; The selected utterances may then be manually labeled (act 806).  The classifier may then be augmented by changing the loss function to fit both the initial model and the new machine-labeled data (act 808)…, col. 8, ln 7-55);
            Hakkani-Tur does not explicitly disclose utilizing batch utterance scheduling, scheduling a first batch processing of the second subset processed according to the 
           However, this feature is taught by Niraula:
           utilizing batch utterance scheduling, scheduling a first batch processing of the second subset processed according to the second model based on a scheduling criteria (sec. 3.1; Note that we generate a new model as soon as a new batch of labeled instances is ready…To this end, we chose Naive based active learning with entropy based sampling…A reasonable choice could be a batch size of 4…, sec. 5, pg. 203-204);
            responsive to determining the scheduling criteria is satisfied, initiating the first batch processing of the second subset (A new model is built using the labeled examples in L. Next, a batch of instances are extracted from the unlabeled set U using a query function f(.)…, sec. 3.1); and 
           responsive to detecting a completion of the first batch processing, utilizing results from the completion to influence additional examples retrieved from the first subset and the second subset during a subsequent building iteration by the intent builder (The new labeled instances are added to the labeled list L. The process repeats until a stopping criterion is met. The criteria could be the number of examples labeled,
expected accuracy of the model..., sec. 3.1; Uncertainty sampling chooses the samples for which the model’s predictions are least certain…, sec. 3.1.1; sec. 5)

         Per Claim 12, Hakkani-Tur in view of Niraula discloses the system of claim 8, 
             Niraula discloses wherein the scheduling criteria is based on a predicted need for availability of resources and a relevancy of the examples of the first subset (a balance between the computation cost and the better model should be determined…., sec. 5, pg. 204).
         Per Claim 13, Hakkani-Tur in view of Niraula discloses the system of claim 8, 
             Hakkani-Tur discloses wherein the first model is processed utilizing a synchronous real-time method and the second model is processed utilizing an asynchronous computationally-intensive method (fig. 4; fig. 5; Active Learning: Selection of Data to Label… If so, then acts 402-408 may be repeated.  Otherwise, the 
process may be completed. This approach may be independent of the classifier used.  The threshold, th, may be mainly determined by the capacity of the manual labeling effort … Semi Supervised Learning: Exploiting the Unlabeled Data…then the unlabeled 
          Per Claim 15, Hakkani-Tur discloses a computer program product for expansion of intent classification data, the computer program product comprising a non-transitory computer-readable storage medium having computer-readable program code portions stored therein, the computer-readable program code portions comprising: 
              an executable portion that receives a set of unlabeled examples for intent processing by an intent builder iteratively defining an intent (the classifier may select utterances, from the unlabeled data, S.sub.t, as candidates for labeling…, col. 5, ln 45-50);
             an executable portion that separates the set of examples into a first subset processed according to a first model and a second subset processed according to a second model (fig. 4; fig. 5; fig. 7; Active Learning: Selection of Data to Label… Next, the classifier may select utterances, from the unlabeled data, St, as candidates for labeling…The utterances having the lowest confidence scores (for example, a score lower than th) may then be manually labeled… Semi-Supervised Learning: Exploiting the Unlabeled Data… In order to reduce the noise added because of classifier errors, those utterances which are classified with call-types having confidence scores greater than or equal to some threshold, th, may be selected…, col. 5, ln 37 – col. 6, ln 67; Combining Active and Semi-Supervised Learning…Instead of leaving out the utterances classified with high confidence scores, this process may exploit them…, col. 8, ln 7-55, unlabeled data with high confidence scores greater than threshold th and unlabeled data with low confidence scores less than threshold th as separate subsets, original and new set of unlabeled data as separate subsets);
              an executable portion that incorporates the first subset processed according to the first model into the intent builder during a building iteration (fig. 4; fig. 5; fig. 7; The selected utterances may then be manually labeled (act 806).  The classifier may then be augmented by changing the loss function to fit both the initial model and the new machine-labeled data (act 808)…, col. 8, ln 7-55);
            Hakkani-Tur does not explicitly disclose utilizing batch utterance scheduling, scheduling a first batch processing of the second subset processed according to the second model based on a scheduling criteria, an executable portion that, responsive to determining the scheduling criteria is satisfied, initiates the first batch processing of the second subset or an executable portion that responsive to detecting a completion of the first batch processing, utilizes results from the completion to influence additional examples retrieved from the first subset and the second subset during a subsequent building iteration by the intent builder
           However, this feature is taught by Niraula:
           utilizing batch utterance scheduling, scheduling a first batch processing of the second subset processed according to the second model based on a scheduling criteria (sec. 3.1; Note that we generate a new model as soon as a new batch of labeled instances is ready…To this end, we chose Naive based active learning with entropy based sampling…A reasonable choice could be a batch size of 4…, sec. 5, pg. 203-204);
U using a query function f(.)…, sec. 3.1); and 
           an executable portion that responsive to detecting a completion of the first batch processing, utilizes results from the completion to influence additional examples retrieved from the first subset and the second subset during a subsequent building iteration by the intent builder (The new labeled instances are added to the labeled list L. The process repeats until a stopping criterion is met. The criteria could be the number of examples labeled, expected accuracy of the model..., sec. 3.1; Uncertainty sampling chooses the samples for which the model’s predictions are least certain…, sec. 3.1.1; sec. 5)
            It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Niraula with the product of Hakkani-Tur in arriving at “utilizing batch utterance scheduling, scheduling a first batch processing of the second subset processed according to the second model based on a scheduling criteria, an executable portion that separates the set of examples into a first subset processed according to a first model and a second subset processed according to a second model, and an executable portion that separates the set of examples into a first subset processed according to a first model and a second subset processed according to a second model”, because such combination would have resulted in creating cost-efficient methods for training classifiers (Niraula, sec. 6).
Claim 19, Hakkani-Tur in view of Niraula discloses the computer program product of claim 15, 
              Niraula discloses wherein the scheduling criteria is based on a predicted need for availability of resources and a relevancy of the examples of the first subset (a balance between the computation cost and the better model should be determined…., sec. 5, pg. 204).
          Per Claim 20, Hakkani-Tur in view of Niraula discloses the computer program product of claim 15, 
              Hakkani-Tur discloses wherein the first model is processed utilizing a synchronous real-time method and the second model is processed utilizing an asynchronous computationally-intensive method (fig. 4; fig. 5; Active Learning: Selection of Data to Label… If so, then acts 402-408 may be repeated.  Otherwise, the 
process may be completed. This approach may be independent of the classifier used.  The threshold, th, may be mainly determined by the capacity of the manual labeling effort … Semi Supervised Learning: Exploiting the Unlabeled Data…then the unlabeled data may be classified by the trained classifier (act 504).  Then the unlabeled utterances may be added directly to the training data, by using the machine-labeled call-types…The classifier may then be trained using the augmented data, col. 5, ln 37 – col. 6, ln 67; col. 8, ln 7-55).

2.         Claims 7, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hakkani-Tur in view of Niraula as applied to claims 1, 8 and 15 above, and further in view of Zeng et al US PGPUB 2018/0053119 A1 (“Zeng”) 
Per Claim 7, Hakkani-Tur in view of Niraula discloses the method of claim 1, 
               Hakkani-Tur discloses wherein the set of unlabeled examples comprise utterances retrieved from a corpus of interactive chatlogs between an agents and a client (col. 1, ln 17-33; col. 6, ln 13-22)
             Hakkani-Tur does not explicitly disclose wherein the set of unlabeled examples comprise utterances retrieved from a corpus of interactive chatlogs between agents and clients for a given product or service
             However, this feature is taught by Zeng (Abstract; para. [0047]-[0048])
             It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Zeng with the method of Hakkani-Tur in view of Niraula in arriving at “wherein the set of unlabeled examples comprise utterances retrieved from a corpus of interactive chatlogs between agents and clients for a given product or service”, because such combination would have resulted in effectively assisting human agents to accomplish complex service tasks and address 
customer's need in an efficient way (Zeng, para. [0048]).
          Per Claim 14, Hakkani-Tur in view of Niraula discloses the system of claim 8, 
              System claim 14 and method claim 7 are related as system and the method of using same, with each claimed element's function corresponding to the claimed method step. Accordingly claim 14 is similarly rejected under the same rationale as applied above with respect to claim 7.
            Per Claim 21, Hakkani-Tur in view of Niraula discloses the computer program product of claim 15, 
claim 21 and method claim 7 are related as product and the method of using same, with each claimed element's function corresponding to the claimed method step. Accordingly claim 21 is similarly rejected under the same rationale as applied above with respect to claim 7.

Allowable Subject Matter
Claims 2-4, 9-11 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art fails to specifically teach limitations recited in claims 2, 9 and 16

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUJIMI A ADESANYA whose telephone number is (571)270-3307. The examiner can normally be reached Monday-Friday 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLUJIMI A ADESANYA/Primary Examiner, Art Unit 2658